Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to the application 17/212,031 filed on 03/25/2021.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/25/2021 and 08/02/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s notes
Regarding claim 15, claim 15 recites “a computer program product…...” and “wherein the computer program product comprises a computer 4readable storage medium;” The specification explicitly defines as to what type of computer readable storage medium is claimed.  In [par. 0090], the specification discloses “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the claims are not directed to non-statutory subject matter. Therefore, the claim is statutory and require no further amendment from the applicant for the purposes of 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-8, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ALHUSSEN AHMED: "RIVAChain: Blockchain-based Integrity Verification for File Transfers," herein after Ahmed (provided in IDS) and in view of Kempf (US 2019/0058709).
Regarding claim 1, Ahmed discloses a computer-implemented method for detecting data corruption between storage systems (Ahmed abstract and section I (page 3255; left col.). Introduction; End-to-end integrity verification is proposed to improve the robustness of file transfers against silent data corruption), the method comprising: 
performing information data transferring between a source storage system and a target storage system ( Ahmed section I. Introduction (page 3255); Transfer sender  first  reads  a  file  and sends  it   to  the  transfer receiver. Upon the completion of the transfer, the sender reads the file again to compute its checksum using a secure hash algorithm);
determining a checksum data of a data payload does not match an Internet Protocol (IP) packet extracted checksum and a blockchain based checksum (Ahmed section III. Fig.2 (Page 3257) and  section III . System design (page 3257 left col.); TCP checksum and RIVAChain obviates the need for checksum computation for data source as clients can verify the integrity of transfer using blockchain. The  client  then  calculates  the  checksum  of  the  downloaded file  and compares  it  against  the  one obtained  from RIVAChain  to  make  sure  that  the  file  is  not corrupted during the transfer), 
wherein determining comprises: 
comparing the checksum data at the target storage system with the IP packet extracted checksum and the blockchain based checksum to identify one or more checksum mismatches (Ahmed section III. Fig.2 (Page 3257) and  section III . System design (page 3257 left col.); The client then calculates the checksum of the downloaded file and compares it against the one obtained from RIVAChain to make sure that the file is not corrupted during the transfer and validate the integrity of transfers by comparing their checksum against the ones saved in the blockchain);
 identifying a corruption in a data payload based on the comparison between the checksum data at the target storage system and the IP packet extracted checksum and the blockchain based checksum (Ahmed section III. System design (Page 3257); If   checksum  values  match, then  the  transfer  is  considered successful.  Otherwise. When the checksum of a file does not match with the one in the blockchain due to data corruption, the client needs to download the file again);
responsive to receiving a predetermined number of checksum mismatches that trigger a security breach isolation demanding corrective actions (Ahmed section III. System	design (Page 3257 right col.); The checksum of each segment is not dependent on other segments such that the integrity of each segment transfer can be verified independently. Thus, when data corruption takes place, we can localize the error by finding the chunk whose integrity has failed so that only that portion of the file is retransferred), validating the corruption in the data payload (Ahmed section III. System design (Page 3257); Figure 2 illustrates these steps for two files whose checksum values are computed and published in the cloud­ hosted private blockchain ( step 1) such that the client downloads data from the source ( step 2) and validate the integrity of transfers by comparing their checksum against the ones saved in the blockchain  ( step 3)); and 
updating respective entities of identified corruption in the data payload (Ahmed section III.  System  design (Page 3257); The chunk whose integrity has failed so that only that portion of the file is retransferred). 
Ahmed discloses performing information data transferring between a source storage system and a target storage system (Ahmed section I. Introduction (page 3255). However, Ahmed does not explicitly disclose performing information tunneling on data transferring between a source storage system and a target storage system.  
However, in an analogous art, Kempf discloses performing information tunneling on data transferring between a source storage system and a target storage system (Kempf par. 0132; A virtual network is a logical abstraction of a physical network that provides network services (e.g., L2 and/or L3 services). A virtual network can be implemented as an overlay network (sometimes referred to as a network virtualization overlay) that provides network services (e.g., Layer 2 (L2, data link layer) and/or Layer 3 (L3, network layer) services) over an underlay network (e.g., an L3 network, such as an Internet Protocol (IP) network that uses tunnels (e.g., generic routing encapsulation (GRE), layer 2 tunneling protocol (L2TP), IPSec) to create the overlay network).7
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of data transferring between a source storage system and a target storage system of Ahmed using the system of data transferring between a source storage system and a target storage system taught in Kempf in order to hold tenant records embodied in smart contracts, the consistency of which is maintained by a consensus protocol between multiple chain servers processing requests from leaf servers for tenant authorization and charging (Kempf abstract).
Regarding claim 6, Ahmed and Kempf disclose the computer-implemented method of claim 1, 
Ahmed further comprises: issuing a data SENDFAILURE and retransmission is initiated if original data is corrupted (Ahmed section III.  System  design (Page 3257); The chunk whose integrity has failed so that only that portion of the file is retransferred).
Regarding claim 7, Ahmed and Kempf disclose the computer-implemented method of claim 1, 
Ahmed further comprising: sending the checksum data over a blockchain ledger for one or more designated objects, one or more set of objects or one or more inherited objects traversing to improve selection quality of service data replication (Ahmed Fig. 2; RIVAChain obviates the need for checksum computation for data source as clients can verify the integrity of transfer using blockchain)
Regarding claims 8 and 13-14; claims 8 and 13-14 are directed to a system associated with the method claimed in claims 1 and 6-7 respectively. Claims 8 and 13-14 are similar in scope to claims 1 and 6-7 respectively, and are therefore rejected under similar rationale respectively.
Regarding claims 15 and 20; claims 15 and 20 are directed to a computer program product associated with the method claimed in claims 1 and 7  respectively. Claims 15 and 20 are similar in scope to claims 1 and 7 respectively, and are therefore rejected under similar rationale respectively. 
Claims 2, 4-5, 9, 11-12, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ALHUSSEN AHMED: "RIVAChain: Blockchain-based Integrity Verification for File Transfers," herein after Ahmed (provided in IDS), in view of Kempf (US 2019/0058709) and further in view of Zhang (CN 112187448) .
Regarding claim 2, Ahmed and Kempf disclose the computer-implemented method of claim 1, 
Ahmed and Kempf failed to disclose but Zhang further discloses further comprising: generating one or more secured symmetric keys between the source storage system and the target storage system using a quantum key distribution; discovering a physical location of one or more storage instances in the source storage system or the target storage system; collecting information from an underlying layer for one or more symmetric keys; encrypting data using one or more collected quantum keys; and saving the data using the one or more collected quantum keys (Zhang Abstract and claim1; using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value. The embodiment of the invention improves the efficiency of data encryption. using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the encryption method of Ahmed and Kempf using the encryption method taught in Zhang in order to secure data encryption method and system, applied to the data encryption storage module in the quantum encryption database system (Zhang abstract).
Regarding claim 4, Ahmed and Kempf disclose the computer-implemented method of claim 1, 
Ahmed discloses further comprising: providing an in-bound or out-of-bound API infrastructure to communicate based on a physical device identification (Ahmed section III. System design (Page 3257); Separation of publisher and subscriber roles offers enhanced security in transaction submission and block generation process while enabling read access to many clients. When a node joins to MultiChain, a unique identifier is assigned to it to keep track of the publishers of transactions and blocks).
Ahmed and Kempf  failed to disclose but Zhang discloses further comprising: providing an in-bound or out-of-bound API infrastructure to communicate between a Quantum Key Distribution device and block storage instances in the source storage system or the target storage system based on a physical device identification(Zhang Abstract and claim1; Using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value. The embodiment of the invention improves the efficiency of data encryption. using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the encryption method of Ahmed and Kempf using the encryption method taught in Zhang in order to secure data encryption method and system, applied to the data encryption storage module in the quantum encryption database system (Zhang abstract).  
Regarding claim 5, Ahmed and Kempf disclose the computer-implemented method of claim 1, 
Ahmed further discloses further comprising: sending the checksum data to the target storage system and comparing the checksum data at the target storage system among the IP packet extracted checksum and blockchain based checksum (Ahmed section III. Fig.2 (Page 3257) and  section III . System design (page 3257 left col.); The client then calculates the checksum	of the downloaded file and compares	it against the one obtained from RIVAChain to make sure that the file is not corrupted during the transfer and validate the integrity of transfers by comparing their checksum against the ones saved in the blockchain).  
Ahmed and Kempf  failed to disclose but Zhang discloses a cloud infrastructure network using one the more quantum key transport mode encrypted packets (Zhang Abstract and claim1; Using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value. The embodiment of the invention improves the efficiency of data encryption. using quantum key distribution technology to generate quantum key in the data encryption storage module and the key encryption storage module, and using the quantum key to encrypt the data index value of the data to be encrypted and the encryption key through classical encryption algorithm; sending the encrypted encryption key and the data index value to the key encryption storage module so that the key encryption storage module stores the encryption key and the data index value).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the encryption method of Ahmed and Kempf using the encryption method taught in Zhang in order to secure data encryption method and system, applied to the data encryption storage module in the quantum encryption database system (Zhang abstract).  
Regarding claims 9, 11-12, 16 and 18-19; claims 9, 11-12, 16 and 18-19 are directed to a system and a computer program product associated with the method claimed in claims 2 and 4-5 respectively. Claims 9, 11-12, 16 and 18-19 are similar in scope to claims 2 and 4-5 respectively, and are therefore rejected under similar rationale respectively. 
Allowable Subject Matter
Claims 3, 10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
 1 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495